DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-19 are pending.
The Double Patenting rejection has been rescinded.
The U.S.C. 112 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US 20130073878) in view of Garg et al. (US 20180129269).

Regarding claim 1, Jayasimha teaches

a first IP agent; an interconnect for handling transactional traffic between a plurality of IP agents including the first IP agent on the SoC; (Fig. 1 (118 – interconnect), [0023], “a System-on-a-Chip having multiple initiator IP cores and multiple target IP cores that communicate transactions, such as read and write requests, burst requests, etc., as well as responses to those request transactions over the interconnect network.” And [0005], “One or more initiator cores each couple to their own corresponding initiator agent. One or more target cores each couple to their own corresponding target agent.” Where the IP cores, target cores, initiator agent or target agent are interpreted as the IP agent)
a link connecting the first IP agent and the interconnect; ([0057], “The Disconnect/Connect interface has logic and ports that are configured to cause signals that are used to enforce the interconnects Connection Protocol at the link interfaces where the power domain boundary intersects. The signals (disconnect_req, disconnect_ok, and connect_ok) are shown in FIGS. 4 & 5. The two responses separately identify when all the CPCs have achieved the disconnection of the relevant links and when all the CPCs are ready to transfer requests” and [0065], “a request disconnection of links at each power domain boundary occurs. PDC_k sends a request disconnect_req to each link in the interconnect network (such as a PL or socket interface), one end of which is in power domain_k. This set of links is in the request and response networks of both the data flow and the control networks. The links are identified as part of the system derivation. A PL may be an internal link on an interconnect component such as a router or a bridge component.”)
. … The integrated-circuit-system-power-manager cooperates and communicates with the interconnect-power-manager 206 to quiesce and wake up one or more power domains within the interconnect network 218. The multiple power domains of the interconnect network as well those containing the IP cores themselves are controllable by the integrated-circuit-system-power-manager component, which is external to the interconnect network 218.”,  [0023], “However, the interconnect network 118 itself may be partitioned into having its own multiple power domains which are controlled by the interconnect-power-manager 106 cooperating with the integrated-circuit-system-power-manager.” And [0024], “The interconnect-power-manager 106 may cooperate with the integrated-circuit-system-power-manager to decouple activity management from power management in the multi-domain interconnect. The interconnect-power-manager can be configured to control transaction activity management within the multiple power domains within the interconnect network by sending one or more signals to either quiesce or awaken the interconnect network components contained within these multiple power domains. The integrated-circuit-system-power-manager is configured to turn power on and off to the multiple power domains within the interconnect network.” Where an inoperable state is interpreted as power off)
he command transmitted to the first IP agent over the interconnect for handling transaction traffic between the plurality of IP agents; (b) placing the link in the quiescent state once all transactions generated by the IP agent are complete; and (c) causing the IP agent to initiate a sequence to enter the inoperable state. ([0085], “Here the target is responsible for its own quiescence. When a quiesce request is received, then the target, say TA1, sends a quiesce request to all initiator agents it is connected to. This is done by the target agent generating a control packet. The initiator agent responds to the quiesce request by generating responses along all virtual routes to TA1. The response from an initiator agent has to carry the number of responses it sends so that the target agent knows how many responses it has to receive from each initiator agent it is connected to. Once it has received all the responses and it has no outstanding transactions, the target agent can declare it is quiescent.”, [0033], “the interconnect-power-manager 206 is a module that interfaces externally with the integrated-circuit-system-power-manager and handles the quiescing and waking up of the components in the power domains within the interconnect network 218.”, [0065], “a request disconnection of links at each power domain boundary occurs. PDC_k sends a request disconnect_req to each link in the interconnect network (such as a PL or socket interface), one end of which is in power domain_k. This set of links is in the request and response networks of both the data flow and the control networks. The links are identified as part of the system derivation.”, [0067], “Optionally, a disconnect complete occurs. The PDC does disconnection on the power domain's ports as follows. The no traffic on any link in power domain_k).”)
Jayasimha does not teach but Garg teaches
transmitting a command instructing the first IP agent to stop generating transactions, the command transmitted to the first IP agent over the interconnect for handling transaction traffic between the plurality of IP agents;  (Figs 2, 3, and 6, [0130],”When the host is ready to enter sleep, it informs the peripheral processor via a Host Enter Sleep Message (and transitions to Sleep_wait state 414). Upon seeing the Host Enter Sleep Message, the peripheral processor suspends its own sleep state machine, and processes all pending transfer descriptors (TDs).”, [0161-162], “e host processor notifies each of the sub-systems that the host is entering a deep sleep mode. Each sub-system may then independently assess whether it should also sleep. For example, a sub-system may transition to a sleep mode to conserve power since the host will not be accessing any of the sub-systems while it is sleeping. … the host processor may put the PCIe link to sleep.”)
Jayasimha and Garg are analogous art. Garg is cited to teach a similar concept of system on a chip with IP devices and low power modes.   Jayasimha teaches transmitting a request to quiesce the link but does not teach doing this via a command on the interconnect. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Garg, it 
Regarding claim 4, Jayasimha teaches wherein the IP agent is further configured to initiate a "wake-up" sequence when in the inoperable state in response to a wake-up trigger event. ([0049], “Each initiator agent has logic configured, to when the autowakeup_enable parameter is enabled and the wakeup_enable signal is asserted, then the interconnect network 418 provides feedback to the integrated-circuit-system-power-manager through the wakeup_req signal or signals requesting a quiesced domain be awakened when an incoming request needs to use a component in this domain. The logic for the wakeup_req signal internally monitors every initiator core socket cycle and transmits to the integrated-circuit-system-power-manager.” [0061], “The logic and port in the interconnect-power-manager 506 receives a request from the integrated-circuit-system-power-manager. The request for power domain_k to be quiesced is received at the interconnect-power-manager with the assertion of the down_req signal which is sampled at the rising edge of the next clock. The signal remains asserted until the domain is to be awakened. This signal is an input signal on the external interface of the interconnect-power-manager.” Where the autowakeup wakeup_req is the wake trigger event that begins the IP agent wakeup.)
Regarding claim 5, Jayasimha teaches wherein the wake-up trigger event includes one of the following: (a) the IP agent receiving a communication from a source external to the SoC; (b) a predetermined time period has expired; (c) when instructed by a system controller; or (d) a valid transaction targeting the IP agent in the inoperable 
Regarding claim 6, Jayasimha teaches wherein the wake-up sequence involves the IP agent sending a wake-up communication over the link to the interconnect in response to the wake-up trigger event. ([0054], “The signals (quiesce_req, quiesce_ok, and wakeup_ok) are shown in Table 1 and in FIGS. 4 & 5. The two responses separately identify when all the initiator agents have achieved the desired level of quiescence and when all the initiator agents are awakened.”)
Regarding claim 7, Jayasimha teaches wherein the wake-up sequence involves the interconnect forwarding the wake-up communication to a system controller. ([0049], “Each initiator agent has logic configured, to when the autowakeup_enable parameter is interconnect network 418 provides feedback to the integrated-circuit-system-power-manager through the wakeup_req signal or signals requesting a quiesced domain be awakened when an incoming request needs to use a component in this domain. The logic for the wakeup_req signal internally monitors every initiator core socket cycle and transmits to the integrated-circuit-system-power-manager.”)
Regarding claim 8, Jayasimha teaches wherein the wake-up sequence further involves the system controller sending a wake-up command to the IP agent in response to receiving the wake-up communication forwarded by the interconnect. ([0059], “The quiescence and wakeup requests are controlled by the external input signal down_req. The logic in the interconnect power manager responds by asserting (deasserting) down_req_ok after all the components in the domain have been quiesced (awakened). It is possible that the integrated-circuit-system-power-manager could deassert (assert) down_req before the quiescence (wakeup) is complete, i.e., before down_req_ok is asserted (de-asserted). In such a case, the logic in the interconnect-power-manager completes the quiescence or wakeup operation. A state machine in each power domain controller in the interconnect-power-manager, where each state machine is configured to ensure that the quiescence flow begins only when all components in the power domain associated with that power domain controller are awake as indicated by status registers and a wakeup flow begins only when all components in the domain are quiesced as indicated by the status registers.” Where the wake command is down_req being deasserted)

As to claims 10 and 13-19, Jayasimha and Garg teach these claims according to the reasoning provided in claim 1, 4-9, and 1, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasimha and Garg in view of Nation et al. (US 20130262918).
Regarding claim 2, Jayasimha and Garg does not teach but Nation teaches further comprising configuring the interconnect as a proxy on behalf of the IP agent when in the inoperable state. (Figs. 2A and 3, [0024], “The error responder module 228 is essentially a proxy controller device operative to receive status information relating to 
Nation is cited to teach a similar concept of system on a chip with IP devices.  Based on Nation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jayasimha and Garg to include a proxy device to respond for non-responsive devices.  Furthermore, being able to respond for non-repsonsive devices improves on Jayasimha and Garg by being able to prevent the system from hanging 
Regarding claim 3, Jayasimha and Garg do not teach but Nation teaches wherein the interconnect acts as the proxy on behalf of the IP agent by: ascertaining if a source sends a transaction to the IP agent while in the inoperable state; and sending an exception message to the source notifying the source that the IP agent is not available. ([0034], “in accordance with illustrative embodiments, firmware (e.g., running on a processor in master device M0) analyzes the response information generated by the error responder module 228 to identify the issue causing the anomaly. Specifically, the error responder module 228 sends response data (via interface 230) to the master device M0. Upon receipt of the response data, the master device M0 enters into an exception routine, whereby the master device M0 analyzes the response data to determine the source and/or type of the anomaly. Once the anomaly has been identified, the firmware is operative to perform actions necessary to recover the dysfunctional IP device and/or interconnect. Such actions may include, but are not limited to, resetting (i.e., clearing) error function logic in the dysfunctional IP device and/or interconnect, and resetting the dysfunctional IP device and/or interconnect, such as by asserting a local reset line associated with the IP device or by shutting down power to the IP device” [0026], “the error responder module 228 is operative to receive IP device response data, through a programming interface, and to convey this data as at least part of the error response information (e.g., by multiplexing this response data read/write transaction request) has received no response. Here, a request is intended to include essentially any sort of request that would require a response, such as, for example, a read data request which requires read data to be returned, or a write data request that requires an acknowledgement that the data has been processed, although substantially all requests will typically require a response regardless of the request type.” Where ascertaining whether a source sends a transaction to an IP agent is interpreted as a read/write transaction request.)
Nation is cited to teach a similar concept of system on a chip with IP devices.  Based on Nation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jayasimha and Garg to include a proxy device which runs an exception routine to respond for non-responsive devices.  Furthermore, being able to respond for non-responsive devices improves on Jayasimha and Garg by being able to prevent the system from hanging and being able to recover from the error more quickly. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “embodiments of the invention advantageously reduce the recovery time of the system when an anomaly occurs.”, [0005]
.

Response to Arguments
Applicant’s arguments, see pgs. 1-2, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 and 10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jayasimha and Garg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 27, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187